Citation Nr: 1207051	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected post-operative resection of malignant schwannoma, right upper arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision (issued in January 2009) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification when further action is needed on his part.  


REMAND

The Veteran is seeking a disability rating higher than 10 percent for service-connected post-operative resection of malignant schwannoma, right upper arm (hereinafter "right upper arm nerve disability").  

Review of the record reveals that the Veteran was afforded an out-based VA examination in conjunction with his increased rating claim in October 2008; however, a copy of the examination report is not included in the record.  See September 2009 Statement of the Case (SOC).  

In addition, the Board notes that the Veteran has submitted evidence suggesting that his service-connected right upper arm nerve disability has increased in severity since the last examination.  Indeed, at the October 2011 hearing, the Veteran testified that, while his service-connected disability continues to be manifested by pain and weakness in his right hand, as well as tingling in his right upper extremity, his disability is now manifested by slight muscle atrophy and loss.  He has also asserted that he has a scar located on the right triceps that is associated with the service-connected right upper arm nerve disability; however, the medical evidence of record does not provide any pertinent information or evidence regarding the reported right triceps scar.  The Veteran has also asserted that his service-connected disability affects his ability to work; however, there is no medical evidence or opinion of record that addresses the affect the Veteran's service-connected disability has on his employability.  

Finally, the Board notes that the Veteran has testified that he only receives medical treatment at the VA Medical Center (VAMC) in Dallas, Texas.  While the evidentiary record contains treatment records from the Dallas VAMC, the Board notes that the last VA treatment record associated with the claims file is dated in May 2011.  Therefore, on remand, the RO will be requested to obtain any outstanding VA treatment records dated from May 2011 to the present.  

As such, the Board concludes that a remand is needed in order to (1) obtain a copy of the October 2008 VA examination, (2) schedule the Veteran for a new VA examination to evaluate the current nature and severity of his service-connected right upper arm nerve disability and obtain a medical opinion that addresses the affect the Veteran's service-connected disability has on his employability and (3) obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Dallas, Texas, dated from May 2011 to the present.  All efforts to obtain this evidence must be fully documented in the claims file.  

2. Obtain a copy of the October 2008 out-based VA examination report and associate it with the claims file.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected post-operative resection of malignant schwannoma, right upper arm. (right upper arm nerve disability).  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should state which nerve(s) is affected by the service-connected right upper arm nerve disability and whether the Veteran has complete or incomplete paralysis of that nerve(s), as contemplated in the appropriate rating code.  If more than one nerve is affected, the examiner should identify the separate manifestations caused by each nerve impairment.  

The examiner is requested to identify all sensory, motor, and muscle impairments that are a result of the Veteran's service-connected right upper arm nerve disability.  The examiner is specifically requested to identify which joint(s) are affected by the service-connected right upper arm nerve disability, to include the range of motion of each affected joint.  

The examiner is also requested to provide details regarding any scar associated with the Veteran's service-connected right upper arm nerve disability.  

Finally, the examiner must comment on the impact the Veteran's service-connected right upper arm nerve disability has on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability renders him unable to secure and follow substantially gainful employment.  If the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

All opinions expressed must be accompanied by supporting rationale.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


